Robinson, J., dissenting. This is a history-making case, for it is, so far as I have been able to ascertain, the first case that has ever occurred where the complaint states a cause of action, and substantial evidence — in fact, overwhelming evidence — is introduced proving the allegations and making a prima facie case, yet the cause is dismissed without the defendant having introduced any evidence whatever. On the 21st day of January, 1952, this court appointed a Commissioner to take evidence in the case. Plaintiff’s attorneys diligently proceeded to introduce before the Commissioner evidence to prove the allegations set out in the complaint. Plaintiffs’ undertaking was a tremendous one. They had the burden of showing that some 7,000 signatures on the petition were illegal by reason of having-been forged or for other reasons. In order to prove their case, the plaintiffs produced before the Commissioner hundreds of witnesses. The necessary cost in producing such a tremendous volume of evidence must have amounted to thousands of dollars. On June 19th the plaintiffs rested their case. At that time the Commissioner announced that the plaintiffs had made a prima facie case, that is to say, substantial evidence had been introduced to prove the allegations in the complaint. To this hour, the defendant has not introduced one scintilla of evidence of any description even attempting to rebut the evidence introduced by the plaintiffs. It is stated in the majority opinion that the writer thereof feels some responsibility for there being no interim session of court. The fact that this court adjourned on July 7th subsequent to the time the plaintiffs closed their case June 19th in no way prevented the defendant from proceeding. The Commissioner before whom the evidence was being taken was available and the plaintiffs had filed a perfectly good bond for any cost that might be assessed against them. The majority say they are unwilling to decide the case in favor of the plaintiff “ona prima facie showing alone. ’ ’ The definition of a prima facie case as given in Ballentine’s Law Dictionary is as follows: “A cause of action or a defense sufficiently established by a party’s evidence to justify a verdict in his favor, provided the other party does not rebut such evidence.” There is never any kind of case established at the time the plaintiff closes his case in chief except a prima facie one. This is also true in criminal procedure at the close of the State’s case in chief, but when a capital offense isA charged the prima facie case made by the State is sufficient to send a defendant to the electric chair if it is not rebutted. According to the rule announced by the majority, a plaintiff can never win the kind of case involved here for the simple reason that he can never make anything other than a prima facie case by his evidence in chief. The plaintiffs have complied with every order of this court and have adopted no dilatory tactics. They convinced the Commissioner, an able and outstanding member of the bar of this court, of the righteousness of their cause and are entitled to a judgment in their favor. Yet their complaint is dismissed. I cannot agree to the dismissal. Therefore, I respectfully dissent from the opinion of the majority. I am authorized to say Mr. Justice Holt concurs in ■this dissent.